DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 12, 17-20, drawn to a fuel cell system.
Group II, claim(s), 13-16 drawn to a fuel cell system.
Group III, claim(s) 21, drawn to a fuel cell system control method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a fuel cell system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ogawa (US 2014/0205866). Specifically, Ogawa teaches a fuel cell system (“fuel cell system”) (Abstract, [0001], [0026]). As illustrated in Figures 1 and 9, Ogawa teaches that the system comprises the following: a fuel cell stack (24) (“fuel cell), a reformer (46) for reforming a mixed gas of a raw fuel and water vapor to produce a fuel gas supplied to the fuel cell stack (“fuel processing unit configured to process a raw fuel to produce a fuel gas for the fuel cell”), a heat exchanger (50) for raising the temperature of an oxygen-containing gas supplied to the fuel cell stack via a combustion gas (“oxidant gas heating unit configured to heat an oxidant gas for the fuel cell”), a start-up combustor (54) for combusting the raw fuel and the oxygen-containing gas to produce the combustion gas for use in heating the reformer and the oxygen-containing gas (“combustor configured to combust the raw fuel to produce a combustion gas for use in heating the fuel processing unit and the combustor”), a control device (20) configured to control supply of the raw fuel to the reformer and start-up combustor (“supply control unit configured to, during warm-up of the fuel cell, control supply of the raw fuel to the fuel processing unit and the combustor”), a power generation control unit (See Steps S8-S9 of Figure 9) configured to control a power generation state during warm-up of the fuel cell stack (“power generation control unit configured to control a power generation state during the warm-up of the fuel cell”) ([0026]-[0031], [0047], [0078]-[0079]). As illustrated in Figure 9, Ogawa teaches that when the fuel cell stack gas reached or exceeded a predetermined temperature (T3) the power generation control unit is configured to cause the fuel cell to perform power generation (“wherein when the fuel cell has reached a power generation available temperature, the power generation control unit is configured to cause the fuel cell to perform power generation”) ([0075]-[0079]). As illustrated in Figure 1, Ogawa teaches that the raw fuel is supplied to the reformer and the start-up combustor (54) in a divided manner via a regulator valve (120) at a flow rate ([0058]). Given the absence of a clear definition of what constitutes a “rated operation after the warm-up,” it is considered that the control device of Ogawa necessarily supplies said raw fuel at said flow rate, wherein said flow rate is greater than a supply flow rate of the raw fuel during shutdown of the overall system (i.e. shutdown of the system, wherein the flow rate of raw fuel for power generation necessarily decreases and/or ceases, constitutes “a rated operation after the warm-up” given the absence of said definition and given that the claimed rated operation is not required to occur directly following the warm-up).
Accordingly, Ogawa teaches the instantly claimed invention of at least independent Claim 12. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729